Title: To Thomas Jefferson from Luther Martin, 11 December 1797
From: Martin, Luther
To: Jefferson, Thomas


                    
                        Sir
                        Baltimore 11th. December 1797
                    
                    My first address to you was placed by me in the hands of a friend in Philadelphia, to be delivered to you immediately after the then Session of Congress should Terminate.
                    Your Departure before that Period prevented your receiving it as soon as I wished, and obliged me to transmit by the Mail to you in Virginia the printed Copy.
                    I take it for granted you receivd that Copy, and also that you have seen in the publick Papers my Letter to Mr. Fennell and that to yourself of which I sent you the Copy; And taking these facts for granted, I now again pay my respects to you.
                    You, Sir, are the avowd Author of the Notes upon Virginia. That work is publishd with your Name; And in it you have calumniated a family with which I am connected; The Individuals of which I respect and esteem, and to one of whom my Children owe their Birth. A Family, Sir, which, tho’ it hath not furnished America with Philosophers, Writers of Notes upon Virginia, Ambassadors to France, Secretaries of State, or Vice Presidents of the Union, yet dares place its name in Competition with that of Jefferson. That work was also published by you when Mr. Michael Cresap had been dead more than seven years, and when Colo. Cresap borne down by the hand of Time, blind and deaf was sinking into his Grave.
                    I have in the most publick manner called on you to designate the Individual to whom you meant to apply the Calumny, and the Authority on which you published it. The Propriety of my so doing no person can question. I have waited sufficiently long for your Answer; but that you have not thought proper to give me. You have preserved obstinate, stubborn Silence. Was I much more your Enemy than I am, I could not have wished you to have acted differently. It is precisely the part the least honorable to your head or to your heart.
                    One of two things only with propriety could you have done; either justified your Publication; or acknowledged your Error.
                    That the first was not in your power I know. And for the last I did not believe you to possess sufficient Candor.
                    For your Silence the Publick expects a reason. It already condemns you. Come forward when you will; Assign [any] reason you choose, I pledge myself to [shew] its futility. One thing I will frank[ly] acknowledge; avail yourself of it as you please. I might, and had I very highly esteemed you, it is probable I should, have entered on a Discussion of this Subject in a manner less offensive; But even you, Sir, must admit  that I have shewn as much attention to your feelings, as you thought decent to shew to the feelings of the Cresaps; and I am sure you can not be so lost to every Sentiment of Justice but that you must join with the publick Voice in acknowledging that from me you are not entitled to more.
                    That I should address this Letter to you immediately on your Arrival at Congress may by some be thought extraordinary or perhaps censurable; but finding on a former Occasion I appreciated your Publick Services beyond even your own Ideas, I have now changed my Conduct, and as I formerly waited for Congress to rise, I have now not only waited for Congress to meet, but also for you to meet the Congress; and during its session, I mean to take the Liberty, Sir, of keeping up a Correspondence with you through the medium of the publick Papers, until I effect the Object I have under taken, that of effacing from the name of Cresap the Stain you have attempted to fix thereon. Whether in so doing I shall sully your own the World will determine.
                    You have refused to inform me which of the Cresaps you intended to transmit to posterity as the infamous Murderer of the family of that all-accomplished Orator, your Mingo Chief. You have thereby rendered my Undertaking more complex. However as I well know of that family there were but two persons, to either of whom your charge could be meant to be applied; To the Vindication of those two shall my future Letters be confined; The one Colonel Thomas Cresap, who, tho’ when the British invaded Virginia he was more than one hundred years of age, I am confident had he been Governor of that State, would not have fled from the Seat of his Government at least without an attempt to defend it. The other Mr. Michael Cresap, his youngest Son, whose Life, had Heaven spared it to his family and to his Country, would I am well satisfied have prevented me the necessity of this Investigation, for, Sir, in that case I sacredly beleive neither the Story nor the Speech of Logan would in their present form have graced the pages of the Notes on Virginia. I am Sir with due respect Your very Obedt Servt
                    
                        Luther Martin
                    
                